Citation Nr: 1629125	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his brother and his friend


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to September 1969.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file has been transferred to the RO in Winston-Salem, North Carolina.

In April 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer.  The Veteran also testified before the undersigned Veterans Law Judge during a hearing held in Washington, D.C. in January 2012.  These transcripts have been associated with the claims file.

The Board previously remanded these matters for further development in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

On previous Board remand, in March 2014, the RO was instructed to obtain any outstanding VA and private treatment medical records which had yet to be associated with the claims file.  Shortly thereafter, the RO sent a letter to the Veteran in an attempt to obtain any such private records.  See March 2013 correspondence.  In response, the Veteran replied that he "only received medical treatment from a VA psychiatrist at the outpatient clinic in Danville, VA."  See April 2014 Statement in Support of the Case.  Notwithstanding this response, the record strongly indicates that the Veteran is, or has been, receiving treatment for his psychiatric disabilities from a private care facility.  Notably, both his May 2013 VA treatment records, and his June 2014 VA examination report, contain his statements that he receives treatment and an array of medications for his psychiatric disabilities from a private physician (K. Bluth, M.D.).  With that said, it is unclear whether confusion was the cause of the Veteran's negative response regarding receiving private care treatment.  Nevertheless, as these records are potentially highly probative, a second attempt to obtain them should be made.

The Veteran's representative submitted a brief asserting that there had been "spoliation of evidence."  Specifically, review of the claims file revealed multiple misfiled documents, which have since been properly disassociated from the record.  The record appears to be incomplete, however.  A February 2012 Supplemental Statement of the Case and an April 2012 letter prepared by the Veteran's chiropractor Dr. M. S., DC, are not in evidence.  With respect to the April 2012 letter, the record is unclear as to whether this piece of evidence was actually considered by the RO in its August 2014 Supplemental Statement of Case.  In light of the foregoing, a remand is necessary to obtain these additional records and to ensure the integrity of the claims file prior to proper adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA healthcare providers who have treated him for a psychiatric disability.  After obtaining any necessary authorization from the Veteran, attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  The Board is particularly interested in all treatment medical records from Dr. K. Bluth, MD.  Any negative search results should be noted in the record and communicated to the Veteran.  All such available records should be associated with the Veteran's file.  


Special attention is directed to the Veteran's May 2, 2013 VAMC treatment records which indicate that he was being prescribed Xanax by his private care provider Dr. Bluth. 

Special attention is also directed to the June 2014 VA examination report, wherein the Veteran indicated that he was currently being prescribed alprazolam, citalopram and mirtazapine.  At that time, the examiner stated that VA treatment records did not indicate that the Veteran was currently being prescribed any medications by VA to treat his psychiatric disabilities.

2. Locate and associate the February 2012 Supplemental Statement of the Case and Dr. S.'s April 2014 letter with the claims file.  If, after making reasonable efforts, the RO/AMC determines that any records are unavailable for association with the claims file, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any records would be futile.  The RO/AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond and if possible supplement the record.

3. While on remand, the RO/AMC must thoroughly review the claims file to ensure that all documents are associated with the elect record.  See May 2016 Representative Correspondence.  Special attention is directed to all evidence previously listed on Ratings Decisions, Statements of the Case and Supplemental Statements of the Case.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim(s) remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

